Citation Nr: 0311146	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-20 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to a compensable evaluation for rotator cuff 
syndrome, left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from August 1971 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Phoenix, Arizona, which denied service connection for a low 
back disorder and granted service connection for rotator cuff 
syndrome of the left shoulder, evaluated as noncompensable.

This case was previously before the Board in December 2000, 
at which time the claims on appeal herein were remanded, as 
was a claim of entitlement to service connection for a skin 
disorder.  Subsequently, in an October 2002 rating action 
service connection was granted for a skin disorder for which 
a noncompensable evaluation was assigned, and that matter has 
not been appealed to this point.


FINDINGS OF FACT

1.  The medical evidence does not establish a current 
disability of the low back.

2.  Since the establishment of service connection in 
September 1995, the veteran's left shoulder disability has 
been manifested by nearly full and painless range of motion, 
without any indication of functional impairment.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The criteria for a compensable evaluation for a rotator 
cuff syndrome, left, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in June 1996 and 
October 2002 rating decisions, the February 1997 statement of 
the case (SOC), and May and October 2002 supplemental 
statements of the case (SSOC) of the applicable law and 
reasons for the denial of his claims.  He has been informed, 
therefore, of what the evidence needs to show in order for 
service connection to be granted.  

In correspondence from the RO dated in October 2001, the 
veteran was advised of the provisions of the VCAA.  The 
veteran was also advised therein of what the evidence needs 
to show in order for service connection to be granted, and of 
what information or evidence was still needed.  He was also 
informed that VA would assist him by requesting records in 
the custody of military authorities or Federal agencies.  
Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his 
claims, and of who is responsible for producing evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, all relevant medical records referenced by the 
veteran have been obtained and there is no indication that he 
has any additional evidence to submit.  The veteran was asked 
to provide specific evidence and/or information in October 
2001, but he did not reply.  The veteran was also provided VA 
examinations in 1996 and 2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Factual Background

The service medical records reflect that the veteran was seen 
in January 1990 at which time it was noted that he had pulled 
his right lower back the previous month while weightlifting.  
His back was straight with full range of motion.  It was 
nontender except with a slight amount with some spasm in the 
right low back.    The assessment was mechanical low back 
pain, secondary to overuse.  In November 1994, the veteran 
was seen for complaints of a 3-day history of back pain in 
the right lower lumbar area.  Examination was within normal 
limits, but tenderness to palpation was noted.  There were no 
deformities.  A diagnosis of lower lumbar strain was made.  
The April 1995 separation examination report revealed that 
clinical evaluation of the spine was normal.  The veteran 
denied recurrent back pain.  The examiner noted that the 
veteran had a history of back pain in 1994 and that there 
were no sequelae.  The veteran again complained of back pain 
in July 1995.  	There was mild tenderness in the left lower 
quadrant with a  knotted muscle.  The assessment was muscle 
spasm.  

A VA general medical examination was conducted in January 
1996.  The examination report indicated that the veteran had 
no left shoulder symptoms at that time, except in certain 
positions and with certain movements.  It was also noted that 
his back was not symptomatic at that time.  Examination 
revealed full range of motion of the lumbar spine and left 
shoulder, without pain on motion.  Impressions of a history 
of rotator cuff syndrome of the left shoulder, relatively 
asymptomatic, and a history of acute back strain were made.  
X-rays of the lumbar spine were normal.  The lumbosacarl 
angle appeared well preserved.  X-rays of the left shoulder 
were also normal.  

In a June 1996 rating action, the RO granted entitlement to 
service connection for a left rotator cuff syndrome, which 
was assigned a noncompensable evaluation from September 1995.  

A VA examination of the joints was conducted in March 2002.  
The report revealed that the veteran had been complaining of 
pain in his left shoulder since the 1970s.  It was also noted 
that he had been involved in 2 motor vehicle accidents in 
approximately 1999 and 1996, injuring his neck and the front 
of the left shoulder (which was noted to be different from 
the old pain he had on the outer side and top of the left 
shoulder).  The examiner noted that the veteran no longer had 
pain on the outer side or the top of the shoulder, but 
sometimes experienced some symptoms of pain and snapping in 
the shoulder if he did a lot of lifting overhead or pushing.  
Examination revealed slight scoliosis, with good range of 
motion of the lumbar spine and normal gait.  Examination of 
the left shoulder revealed active abduction of 170 degrees, 
external and internal rotation of 90 degrees, forward flexion 
of 170 degrees and extension of 40 degrees, all without pain 
and tenderness over the shoulder.  The veteran did identify 
some pain in the front and top of the left scapular area and 
in the upper trapezius.  It was noted that there was 
excellent strength in the upper extremities without weakness 
of the external rotation of the shoulders.   

A diagnosis of old rotator cuff injury of the left shoulder, 
per history, asymptomatic, was made.  The examiner stated 
that left shoulder range of motion was normal with no 
functional loss due to pain or weakness, and no atrophy.  The 
veteran was able to perform normal working movements of the 
joint with normal excursion, strength, speed, coordination, 
and endurance.  It was noted that a flare-up of symptoms on 
extended use could perhaps cause more disability.  The 
examiner concluded that the veteran was able to perform the 
normal requirements of custodian at the postal service and 
noted that the symptoms were minor and that the veteran had 
full range of motion of the shoulder without pain.  




Legal analysis

Low back disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder.  
In essence, the evidence of record demonstrates that this 
disability was not incurred in or aggravated by active 
military service.

The service medical records document symptoms of the low back 
in January 1990, November 1994, and July 1995, diagnosed as 
mechanical low back pain, lower lumbar strain, and muscle 
spasm respectively.  

However, the post-service medical evidence does not reflect 
that the veteran has a current low back disability.  The 
record does not contain any post-service clinical records 
which include a diagnosed low back disability, or even 
reflect treatment for low back symptoms.  The January 1996 VA 
examination report indicated that back was not symptomatic at 
that time, and revealed that the veteran had full and 
painless range of motion of the lumbar spine.  Acute back 
strain was diagnosed by history only.  The most recent VA 
examination report of March 2002 reflected slight scoliosis, 
good range of motion of the lumbar spine, and normal gait.  
No low back disability was diagnosed at either time.  The 
veteran was asked, as specified in the 2000 Board remand, to 
provide evidence showing that he suffers from a current low 
back disorder, but did not do so.  

Moreover, the veteran has not claimed, nor does the evidence 
reflect that scoliosis was incurred or aggravated during 
service.  During service, there were no deformities of the 
spine and the back was straight.  The record also fails to 
contain any competent medical evidence etiologically linking 
any current low back disability to service, and the veteran 
was notified of the important of such evidence by letter 
dated in October 2001.  Additional development is not 
required.  See Wells v. Principi, 02-7404 (Fed. Cir. April 
29, 2003).    

A veteran seeking disability benefits must establish the 
existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Even where there is 
evidence of an injury or disease in service, there must be a 
present disability resulting from that disease or injury.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, a current low back disability related to service has 
not been shown, and accordingly, service connection is not 
warranted.  

The only evidence of record which in any way relates the 
veteran's low back disability to his service are his own 
statements.  However, because he does not possess a 
recognized degree of medical training or knowledge, his own 
lay opinions as to medical causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492,  494 (1992).

In conclusion, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a low back disorder.  The benefit sought on appeal must 
accordingly be denied.


Rotator cuff syndrome, left

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's left shoulder disability, characterized as 
intermittent rotator cuff syndrome, is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  His left shoulder is part of his minor extremity.  

Under DC 5201, which pertains to limitation of motion of the 
arm, limitation of motion to 25 degrees warrants a 40 percent 
rating for the major extremity and a 30 percent evaluation 
for the minor extremity.  Limitation of motion midway between 
the side and shoulder level warrants a 30 percent evaluation 
for the major extremity and 20 percent for the minor 
extremity.  Limitation of motion at shoulder level warrants a 
20 percent rating for either the major or minor extremity.  
Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2002).

The preponderance of the evidence is against the assignment 
of a compensable evaluation at any time from September 1995, 
the effective date of the grant of service connection for the 
left shoulder disability, until the present time.  In 
reaching this conclusion, the Board has found the most 
probative evidence of record to be the results of the VA 
examinations conducted in January 1996 and March 2002.  

The January 1996 VA examination report revealed that the 
veteran had no left shoulder symptoms at that time, except in 
certain positions and with certain movements.  There was full 
and painless range of motion of the left shoulder.  A 
diagnosis of old rotator cuff injury of the left shoulder, 
per history, asymptomatic, was made.  The March 2002 report 
shows that left shoulder range of motion was normal, 
described as 170 degrees of abduction and flexion, and 
external and internal rotation of 90 degrees, with no 
functional loss due to pain or weakness, and no atrophy.  It 
was noted that a flare-up of symptoms on extended use could 
perhaps cause more disability, but the examiner observed that 
the veteran was able to perform the normal requirements of 
custodian at the postal service and indicated that the 
symptoms were minor.  

Although the March 2002 VA examination revealed some 
limitation of motion, the veteran's left shoulder was found 
to be limited to no more than 170 degrees of abduction and 
170 degrees of flexion.  This finding is consistent with no 
more than a noncompensable disability rating under the 
criteria of DC 5201 for either a major or minor extremity.  

The Board has also considered whether an increased evaluation 
may be warranted based upon functional loss due to pain under 
38 C.F.R. § 4.40 or functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, the 
preponderance of the evidence is against an increased 
evaluation on that basis.  In this regard, both the 1996 and 
2002 examination reports clearly stated that the veteran did 
not experience pain on range of motion testing.  During the 
most recent VA examination 2002, the examiner noted that the 
veteran's left shoulder movements demonstrated normal 
excursion, strength, speed, coordination and endurance and it 
was specifically noted that there was no functional loss due 
to pain, weakness or atrophy.  Thus, these considerations do 
not provided a basis for a compensable evaluation.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the shoulder.  Thus, 38 C.F.R. § 4.71a, DC 5200 is not for 
application.  In addition, there is also no evidence 
indicating that the veteran has any impairment in the 
humerus.  Similarly, the evidence is negative for any 
indication of dislocation, nonunion, or malunion in the 
scapula or clavicle.  Thus, Diagnostic Codes 5202 and 5203 
also do not apply.

In summary, the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's left 
shoulder disability from September 1995 to the present time.  
See Fenderson, supra.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  Thus, the benefit sought in this aspect of the appeal 
must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

A compensable evaluation for rotator cuff syndrome, left, is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

